Citation Nr: 1025510	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim for eligibility to benefits based on qualifying 
service.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant had service from August 1967 to August 1970, which 
was classified as occurring under conditions other than 
honorable, according to his DD-214.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which declined to reopen the appellant's 
previously denied claim of eligibility.  The appellant appeared 
before the undersigned Veterans Law Judge in a videoconference 
hearing in August 2008 to present testimony on the issue on 
appeal.  This issue was remanded for further development in 
October 2008.  An April 2009 Board decision was vacated and 
remanded by a January 2010 United States Court of Appeals for 
Veterans Claims (Court) decision.  As such, this issue now 
returns before the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Historically, it is noted that the appellant filed an application 
for a program of education or training in July 1973.  The 
appellant's claim was denied in November 1973, based on his 
character of service.  In December 2004, the appellant filed a 
claim for compensation.  In May 2005, the RO granted entitlement 
to service connection for post traumatic stress disorder (PTSD) 
at a 70 percent level, as well as a total rating based on 
individual unemployability, and Dependent's Educational 
Assistance.  However, the RO sent the appellant a letter in 
August 2005, explaining that the appellant's character of 
discharge prevented the grant of any benefits.  The appellant was 
also sent a letter in February 2006 explaining that the May 2005 
rating decision was processed in error.

As noted above, this issue was vacated and remanded by a January 
2010 Court Order, based on a January 2010 Joint Motion for Remand 
(JMR), with instructions by the Court that all directives of that 
JMR be followed on appeal.  The main basis for remand noted in 
that JMR was that it was felt that the appellant was not 
adequately informed by the RO of the pertinent law relating to 
eligibility for VA benefits.  Specifically, the JMR indicated 
that the appellant should not have been sent an administrative 
letter stating that the rating decision was processed in error, 
but rather, should have been issued another rating decision 
stating that the May 2005 decision was the result of clear and 
unmistakable error.  Further, the JMR indicates that the 
appellant was not informed as to how to overcome the statutory 
bar to his benefits, such as providing evidence that he was 
insane at the time of the dischargeable offense.  As such, the 
Board must remand this claim, in order that the JMR instructions 
are followed, such that the RO must issue another rating decision 
indicating that the May 2005 decision was the result of clear and 
unmistakable error, and must clearly inform the appellant of the 
law as it pertains to his bar of benefits, and of the law that 
pertains to how that bar may be overcome.

Additionally, the JMR makes note of the appellant's assertion 
that his claim should not have been characterized by the RO or 
the Board as a claim to reopen.  The JMR does not specifically 
indicate that the RO or Board were wrong in characterizing the 
appellant's claim as one of new and material evidence, nor does 
it appear that the parties to the JMR agreed that it was error to 
characterize the claim thusly; in fact, the language in the JMR 
specifically states "Appellant suggests...", rather than that 
the parties to the JMR both agreed to this assertion.  Thus, the 
Board does not find that the question of whether the case was 
properly characterized as a new and material claim to have been 
resolved by the JMR and therefore incorporated into the Court's 
remand of this claim.  Nevertheless, the Board finds that, on 
remand, the RO should consider whether this is a new claim, or a 
claim to reopen, and cite to relevant appropriate law in forming 
their characterization of this case.

While the Board regrets the additional delay in the adjudication 
of the appellant's claim, it is necessary to ensure that the 
appellant receives all consideration due him under the law.

Accordingly, this issue is REMANDED to the RO for the following 
action:

The RO should create a new rating decision, 
which clearly states that the May 2005 RO 
decision which granted the appellant benefits 
was clearly and unmistakable erroneous.  In 
addition to being provided the law as it 
pertains to new and material evidence, and 
clear and unmistakable evidence, the appellant 
must specifically be informed of the law as it 
pertains directly to his issue of eligibility 
for VA benefits, and the statutory bar, and he 
must also be provided with all the relevant law 
regarding how that bar may be overcome.

If the benefit sought is not granted by the RO, 
the appellant should be furnished a statement 
of the case and an afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



